Proceedings to require John B. Paschal to account to the estate of Martha F. Paschal, deceased, for certain insurance premiums paid by the deceased on an insurance policy carried on the life of John B. Paschal and made payable to Martha F. Paschal, mother of the insured, in case she survived him, otherwise to the estate of the insured. It is alleged by the administrator that the insurance premiums paid by the deceased were advancements to John B. Paschal and as such should be accounted for by him.
From a judgment of nonsuit entered at the close of the evidence, the administrator appeals, assigning error.
The transaction between the deceased and her son, relative to the insurance policy in question, seems to have been a joint enterprise. Some of the premiums were paid by the parent, some by the child. Both benefited thereby. We think the trial court correctly held that such payments on the part of the mother, under the fact situation disclosed by the record, could not be regarded as gifts or advancements to the son.
An advancement may be defined as a gift in praesenti or provision made by a parent on behalf of a child for the purpose of advancing said *Page 41 
child in life, and thus to enable him to anticipate his inheritance to the extent of such advancement. C. S., 1654, rule 2; Lunsford v. Yarbrough,189 N.C. 476, 127 S.E. 426; Nobles v. Davenport, 183 N.C. 207,111 S.E. 180; Thompson v. Smith, 160 N.C. 256, 75 S.E. 1010; Kyle v.Conrad, 25 W. Va., p. 774.
Affirmed.